DETAILED ACTION
	This is the second office action for US Application 16/631,296 for Weight Supporting Collapsible Structures.

Election/Restrictions
Applicant's election with traverse of Species VIII in the reply filed on 21 July 2022 is acknowledged.  The traversal is on the ground(s) that Figure 10B is not a separate species, but an alternate view of the elected species.  This is not found persuasive because page 14, lines 19-26 describe the structure as including one or more intermediate panels (1003) connected to the middle support panel and one of the inner support panels.  The feature is not described or shown in Species VIII shown in figures 9A-9E.
The requirement is still deemed proper and is therefore made FINAL.
Claims 55-57 and 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 July 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-54, 58-64 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 50, 58, and 69 each contain the limitation, “each one of said outer and auxiliary support panels is connected to said first and second structure panels via two support folding lines at opposite sides of the support panel”.  However, the auxiliary panel (905) appears to be connected by folding lines at, or near, the middle of the support panels.  The outer support panels (903, 904) are connected to the first and second structure panels at opposite sides of the support panel.
Claim 50 recites the limitation "said foldable panel" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. The claim previously references at least two foldable panels.
Claim 52 recites the limitation "said internal line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There are two internal lines, one connecting the top foldable panels to the auxiliary panel, and one connecting the bottom foldable panel to the auxiliary panel.
Claim 58 recites the limitation "said foldable panel" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The claim previously references at least two foldable panels.
Claim 69 recites the limitation "said foldable panel" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim previously references at least two foldable panels.

Allowable Subject Matter
Claims 50, 58 and 69 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 51-54, 58-64, and 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0377275 to Beauvoir
US 2014/0231495 to Wong
US 2019/0382154 to Sollie
US 4396146 to Sieffert
US 4377252 to Schillinger
US 3148821 to Gardiner
US 3229889 to George
US 3184142 to Rosenburg
US 2021/0163172 to Hallman
The above prior art discloses different collapsible support structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632